Citation Nr: 1100967	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.  

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include as secondary to 
coronary artery disease.  

3.  Entitlement to service connection for right leg below the 
knee amputation, to include as secondary to coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision.  

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) via video conference at the RO in Reno, 
Nevada.  A transcript of the hearing is associated with the 
claims file.  

The issues of service connection for peripheral vascular disease 
of the lower extremities and right leg below the knee amputation 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from January 
1966 to September 1966; therefore, his exposure to herbicides 
during service is presumed.  

2.  The Veteran was diagnosed with coronary artery disease in 
August 2006.  


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred during 
active military service as a result of exposure to herbicides.  
38 U.S.C.A. §§  1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of incurrence or aggravation 
of a disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient to 
establish a diagnosis or medical etiology of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition to the foregoing, if a veteran was exposed to an 
herbicide agent, such as Agent Orange, during active service, 
certain specific diseases shall be service connected if manifest 
to a degree of 10 percent or more at any time after service.  
U.S.C.A. § 1116(a, b); 38 C.F.R. § 3.307(a)(6)(ii).  A veteran, 
who during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to the contrary.  U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The diseases subject to this presumption of service connection 
are listed at 38 C.F.R. § 3.309(e).  During the pendency of the 
Veteran's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to 
include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 
2010).  The pertinent part of that amendment added the following 
to § 3.309(e): "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 
53202, 53216 (August 31, 2010).  

This amended rule applies to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  75 
Fed. Reg. 53202 (August 31, 2010).  Id.  The Veteran's claim was 
filed with VA in August 2007 and remained pending in August 2010.  

In this case, the service department has verified that the 
Veteran served in the Republic of Vietnam from January 4, 1966 to 
September 21, 1966.  There is no affirmative evidence showing the 
Veteran was not exposed to herbicides during his service in 
Vietnam; therefore, his exposure to herbicides is presumed.  

Review of the record reveals the Veteran was diagnosed with 
coronary artery disease in August 2006.  See VA outpatient 
treatment records dated August and September 2006.  As noted, 
ischemic heart disease, to include specifically coronary artery 
disease, is one of the disabilities for which presumptive 
connection is available based upon herbicide exposure.  See 38 
C.F.R. § 3.309(e).  

Therefore, because the Veteran served in Vietnam during the 
appropriate time frame for which exposure to herbicides is 
presumed and he has been diagnosed with coronary artery disease, 
which is a disease that is presumed to have been incurred due to 
such service, service connection must be granted on a presumptive 
basis.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  

Given the fully favorable decision above, the Board finds that 
any issue with regard to the timing or content of the VCAA notice 
provided to the Veteran is moot or represents harmless error.  As 
to additional notice regarding the effective date to be assigned, 
the RO will address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for coronary artery disease is 
granted.  




REMAND

The Veteran is seeking entitlement to service connection for 
peripheral vascular disease affecting the lower extremities and 
amputation of his right leg below the knee.  He has recently 
asserted that he believes his peripheral vascular disease and 
right leg amputation are secondary to his coronary artery 
disease, for which service connection has been granted herein.  

In this regard, the Board notes that service connection may be 
granted for a disability which is aggravated by, proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  

The RO has considered whether direct service connection is 
warranted for peripheral vascular disease and amputation of the 
Veteran's right leg, to include obtaining a VA opinion that 
addresses the likelihood that the Veteran's vascular disease and 
right leg amputation are directly due to his military service.  
However, the medical opinion obtained in this case did not 
address whether the Veteran's current peripheral vascular disease 
and right leg amputation are secondary to his coronary artery 
disease.  Therefore, because service connection has been 
established for the Veteran's coronary artery disease, additional 
evidentiary development must be undertaken to determine if his 
peripheral artery disease and right leg amputation are secondary 
thereto, to include specifically obtaining a medical opinion that 
addresses the likelihood of such.  

In addition to the foregoing, review of the record reveals that 
the Veteran designated the service organization, Disabled 
American Veterans (DAV), as his representative in August 2007.  
However, at the January 2010 video conference hearing, the 
Veteran was accompanied by a representative from Allied Veterans 
Organization Local (AVO) who stated that the Veteran 
withdrew/dismissed DAV as his representative.  Despite the 
testimony provided by the representative from AVO, the claims 
file does not contain a revocation of DAV as the Veteran's 
representative or a new designation of AVO as his 
representative.  

On remand, the Veteran will be requested to clarify which service 
organization he wishes to represent him before VA.  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all VCAA notice required by 38 U.S.C.A. 
§ 5103a and 38 C.F.R. § 3.159 are fully complied 
with, to include specifically notice as to the 
information and evidence needed to substantiate a 
secondary service connection claim.  

2.	Send the Veteran a letter requesting that he clarify 
whether he wishes to have Disabled American Veterans 
or Allied Veterans Organization Local represent him 
before VA in this appeal.  

3.	Schedule the Veteran for a VA examination to 
determine if he has any current disabilities, to 
include peripheral vascular disease and residuals of 
right leg amputation, that are secondary to his 
service-connected coronary artery disease.  

a.	Any and all studies deemed necessary by 
the examiner should be completed.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  

b.	The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's peripheral vascular 
disease and/or the right knee 
amputation performed in June 2007, to 
include any residuals thereof, are 
proximately due to, the result of, or 
aggravated by service-connected 
coronary artery disease.  

c.	If the examiner determines that the 
Veteran's peripheral vascular disease 
is at least as likely as not 
proximately due to, the result of, or 
aggravated by, the service-connected 
coronary artery disease, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of 50 percent) 
or unlikely (i.e., a probability of 
less than 50 percent) that the right 
knee amputation performed in June 2007, 
to include any residuals thereof, 
was/are proximately due to, the result 
of, or aggravated by the Veteran's 
peripheral vascular disease.  

d.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.	A rationale should be provided for any 
opinion offered.  

4.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


